Title: From George Washington to Lund Washington, 24-26 February 1779
From: Washington, George
To: Washington, Lund


Dear Lund,
Middle Brook Feby 24th[-26] 1779

I wrote to you by the last post, but in so hasty a manner as not to be so full and clear as the importance of the subject might require. In truth, I find myself at a loss to do it to my own satisfaction in this hour of more leisure & thought, because it is a matter of much importance and requires a good deal of judgment & foresight to time things in such a way, as to answer the purposes I have in view.
The advantages resulting from the sale of my negroes, I have very little doubt of; because, as I observed in my last, if we should ultimately prove unsuccessful (of which I am under no apprehension unless it falls on us as a punishment for our want of public, & indeed private virtue) it would be a matter of very little consequence to me, whether my property is in Negroes, or loan office Certificates, as I shall neither ask for, nor expect any favor from his most gracious Majesty, nor any person acting under his authority; the only points therefore for me to consider, are—first, whether it would be most to my interest, in case of a fortunate determination of the present contest, to have negroes, and the Crops they will make; or the sum they will now fetch and the interest of the money. And, secondly, the critical moment to make this sale.

With respect to the first point (if a negro man will sell at, or near one thousand pounds, and women & children in proportion) I have not the smallest doubt on which side the balance, placed in the scale of interest, will preponderate: My scruples arise from a reluctance in offering these people at public vendue, and on account of the uncertainty of timeing the sale well—In the first case, if these poor wretches are to be held in a state of slavery, I do not see that a change of masters will render it more irksome, provided husband & wife, and Parents & children are not separated from each other, which is not my intention to do. And with respect to the second, the judgment, founded in a knowledge of circumstances, is the only criterion for determining when the tide of depreciation is at an end; for like the flux & reflux of the water, it will no sooner have got to its full ebb or flow, but an immediate turn takes place, and every thing runs in a contrary direction. To hit this critical moment then, is the point; and a point of so much nicety, that the longer I reflect upon the subject, the more embarrassed I am in my opinion; for if a sale takes place while the money is in a depreciating state—that is, before it has arrived at the lowest ebb of depreciation; I shall lose the difference—and if it is delayed, ’till some great & important event shall give a decisive turn in favor of our affairs, it may be too late. Notwithstanding, upon a full consideration of the whole matter; if you have done nothing in consequence of my last letter, I wou’d have you wait ’till you hear further from me on this subject. I will, in the meanwhile, revolve the matter in my mind more fully, and may possibly be better able to draw some more precise conclusions than at present; while you may be employed in endeavouring to ascertain the highest prices Negroes sell at, in different parts of the Country—where, and in what manner it would be best to sell them, when such a measure is adopted, (which I think will very likely happen in the course of a few months.)
Inclosed is my Bond for conveyance of the Land purchased of the Ashfords &c.—It is as well drawn as I can do it, & I believe it to be effectual.
26th Feby—1779.
Your Letter of the 17th inst: is just come to hand—your apprehensions on account of my health are groundless—the irregularity of the Post, & stopage of your letters, or miscarriage of them, were the principal causes of my long silence. My last letter to you was full on the subject of Corn; I shall not touch upon it therefore in this. I then desired, & again repeat my wish, that you would sell every thing about the house & plantations, that is not essentially necessary. Mr Custis wrote to me for an anchor, to be sold or lent—the former I prefer; as I wish to get quit of all those kind of things—the money arising from all which, the sale of Flour &c.—I would have put in the continental loan office. I am glad to hear your success in Lambs is so great. Mrs Washington joins in remembrance to yourself & Milly, with Dr Lund, Your affecte Servant
G: Washington
